THE THIRTEENTH COURT OF APPEALS

                                   13-13-00284-CV


                  W. D. (BILL) GAGAN D/B/A COUGAR MARINE USA
                                        v.
                                 PATRICK MURPHY


                                   On Appeal from the
                  County Court at Law No. 3 of Cameron County, Texas
                          Trial Cause No. 2007-CCL-01566-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS a take nothing

judgment against the appellee. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

August 29, 2014